Citation Nr: 1325597
Decision Date: 08/13/13	Archive Date: 09/24/13

DOCKET NO. 07-11 281	)        DATE AUG 13 2013

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a right shoulder disability, including as secondary to a left knee disability.

2. Entitlement to an increased rating for left knee degenerative arthritis, evaluated as non-compensable prior to March 22, 2006; as 10 percent disabling from March 22, 2006, to November 12, 2007; and as 20 percent disabling from November 13, 2007.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from November 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

When this case was last before the Board in January 2012, it was remanded for additional evidentiary development. At that time, the issues on appeal included entitlement to service connection for a back disorder, to include the hip. In a December 2012 rating decision, however, service connection for degenerative disc disease, lumbar spine, was granted. The Veteran did not thereafter express disagreement with the effective date or rating assigned. As this represented a full grant of the benefit sought, the appeal has become moot. See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In an August 2012 VA examination report, the examiner stated that in an April 2012 examination, addressed below, he opined that the Veteran's right knee medial compartment osteoarthritis was secondary to his left knee as a result of gait imbalance and increased stress upon his right knee. This presents an informal claim for service connection for a right knee disorder as secondary to the Veteran's left knee disorder. 38 C.F.R. § 3.310 (2012). The issue of entitlement to service connection for a right knee disorder as secondary to service-connected left knee disorder has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that right knee disorder claim, and it is referred to the AOJ for appropriate action.

-2-

REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

In the aforementioned August 2012 VA examination, the examiner repeatedly mentions a previous examination he conducted on April 17, 2012. Specifically, the VA examiner states that he evaluated the Veteran's left knee during this examination. The Board notes that this April 2012 VA examination report is not in the claims file. As this examination report is pertinent to the issues on appeal, it should be obtained and associated with the claims file on remand.

Additionally, in the August 2012 VA examination, the Veteran indicated that he received additional private treatment for the issues on appeal. Such records have not yet been requested or obtained by VA. Accordingly, the RO should contact the Veteran upon remand to obtain the necessary releases.

Finally, the Board notes that after the claims were certified to the Board, the Veteran thereafter submitted additional evidence in the form of two private physician opinions and private treatment records in support of his claim for entitlement to service connection for a right shoulder disability, including as secondary to a left knee disability. This evidence was not accompanied by a waiver of consideration by the RO.

To this point, subsequent to the submission of this evidence, the Veteran's representative reviewed the claims file and issued a brief without waiver of the evidence. As such, the Board will remand the claim for entitlement to service connection for a right shoulder disability, including as secondary to a left knee disability, for consideration of this additional evidence. See 38 C.F.R. §§ 19.37(b), 20.1304(c).

-3-

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for the disabilities on appeal, to specifically include private treatment records.

2. Associate with the claims file the aforementioned VA examination conducted on April 17,2012.

3. In the interest of avoiding further remand, review the April 17, 2012 examination report and ensure that it is adequate for adjudication purposes. Undertake any other development warranted.

4. Finally, readjudicate the claims with consideration of all evidence associated with the claims folder and Virtual VA folder since the issuance of the December 2012 supplemental statement of the case (SSOC). If any benefit sought on appeal is not granted, issue an updated SSOC. The Veteran and his representative should also be given an appropriate amount of time to respond to it.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-4-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-5-



